Mr. Chief Justice Alvey
delivered the opinion of the Court:
The three appellants in this case, John Crain, William Frazier and Harry Kelly, were tried and convicted on an indictment for obtaining goods by means of false pretences. They moved in arrest of judgment, and the motion having been overruled, they were sentenced to imprisonment in the penitentiary; and they bring the case here to have reviewed the judgment of the court below in overruling the motion in arrest of judgment.
There is no question as to the sufficiency of the indictment, or as to the jurisdiction of the Supreme Court of the District, into which the indictment was duly returned by the grand jury. But the question made is this: That, as it appears, the parties were arraigned upon the indictment and pleaded thereto, in Criminal Court No. 2, and they were subsequently tried, convicted and sentenced in Criminal Court No. 1, of said Supreme Court of the District,, it is therefore objected by the appellants that the record of proceedings in Criminal Court No. 1 does not show that the parties had been called upon to plead, or that they had pleaded to the indictment, in the court in which they were tried and convicted, and hence there was no sufficient record upon which judgment could be rendered. In other words, that they were arraigned and required to plead in one court, and were tried, convicted and sentenced in a different court, *552without the proper record evidence of what had preceded the trial.
This contention assumes that Criminal Court No. i, and Criminal Court No. 2, are separate and independent courts, exercising independent jurisdiction. But clearly this is not the case, upon the terms of the statute providing for the organization of the present Supreme Court of this District.
The jurisdiction of the Supreme Court of this District, as originally organized under the act of Congress of March 3, 1863, Ch. 91, did nof extend to and embrace the powers and jurisdiction previously vested in the Criminal Court of this District; the latter court remaining a separate and independent court, though presided over by a judge assigned from the Supreme Court, as directed by the act of Congress of 1863. Ex parte Bradley, 7 Wall., 364, 371; Bradley v. Fisher, 13 Wall., 345. But, by the act of Congress of June 21, 1870, Ch. 141 (16 Stat. at L., 160), this independent character'of the Criminal Court was changed, and it was combined with and made part of the Supreme Court — the statute declaring that the judgments, sentences, orders, proceedings and acts of said general terms, special terms, &c., and criminal courts heretofore or hereafter rendered, made or had, shall be deemed judgments, sentences, orders, proceedings and acts of the Supreme Court.
In the Revised Statutes U. S. relating to the District of Columbia, by Section 750, it is provided that there shall be a supreme court, consisting formerly of five, but now of six justices; and by Section 753, it is provided that the several general terms and special terms of the circuit courts, district courts and criminal courts authorized by law, shall be terms of the Supreme Court of the District of Columbia; and the judgments, decrees, sentences, orders, proceedings and acts of the general terms, special terms, circuit courts, district courts and criminal courts, rendered, made, or had, are and shall be deemed judgments, decrees, sentences, orders, proceedings and acts of the Supreme Court; and by Section 759, it is provided that the special term held as the *553criminal court shall be holden on the first Monday in March, the third Monday in June, and the first Monday in December, in each year. And it is further provided, by Section 763, “That any one of the justices may hold a criminal court for the trial of all crimes and offenses arising within the District.” The act of Congress of March 1, 1889, invested .the Supreme Court in general term with power, by rule of court, to regulate the period of holding its terms, the period of all special terms, and to alter the same from time to time, as may be deemed necessary. And a further provision is made, relating to this subject, in an act of Congress of March 3, 1893, Ch. 208, making appropriations for sundry civil expenses, &c. By a clause in Section 21 of this last act, it is provided that the general term of the Supreme Court of the District of Columbia, may order two terms of the Criminal Court to be held at the same time, whenever in their judgment business requires it; and they shall designate the time and place of holding the same, and the justices by whom such terms shall respectively be held; and shall make orders for a division of the criminal docket between the judges holding such terms; and juries are directed to be drawn for such criminal terms.
It appears, that justices of the Supreme Court, in general term, in pursuance of the act of Congress just recited, by an order of the 17th of April, 1893, provided for the holding of the two terms of the Criminal Court at the same time, and designated such divisions as .Criminal Court No. 1 and Criminal Court No. 2, respectively. They also provided, in the same order, that the justice assigned to Criminal Court No. 1 shall hear any cause on the criminal court dockets that shall be brought before him for trial by the district attorney, and shall receive the reports and give the usual orders to the grand jury. And the justice holding Criminal Court No. 2, may hear any cause on said dockets that may be brought before him for trial by the district attorney, except certain causes specified. The order also provides, that the district attorney shall present for trial to *554the justice holding Criminal Court No. 2, all causes instituted since the incumbency of the present district attorney, and they shall stand for trial in that court, unless the public interest shall require that some of them shall be heard in Criminal Court No. 1, in which case they may be heard in the latter court.
It was in Criminal Court No. 2 that the defendants were arraigned and pleaded not guilty; but under the order just recited, directing the course of proceeding, the cause was taken into Criminal Court No. 1, where the parties were tried, convicted and sentenced.
If these special terms thus provided for were separate and independent tribunals, there would be great force in the objections urged to the proceedings by the appellants. But they are not separate and independent tribunals. They are component parts of one tribunal, the Supreme Court of the District of Columbia, and have no separate and independent existence and jurisdiction apart from such Supreme Court. As we have shown, the criminal jurisdiction previously vested in the courts of this District, was combined with and vested in the Supreme Court of this District, by the act of Congress of June 21, 1870, Ch. 141; and' all judgments, sentences, orders and proceedings had in the special terms assigned for the trial of criminal causes, thenceforth became the judgments, sentences, orders and proceedings of the Supreme Court of the District. The records of proceedings of all the special terms of the Supreme Court are the records of the one tribunal, the Supreme Court of the District.
These records are all kept and authenticated by the same clerk, and by the use of the one seal of the Supreme Court. While there may, and must from the necessity of the case, be separate minute books or journals of the proceedings of each special term, such minute books or journals are made by the clerk, as the hand of the court, as the proceedings occur, and they simply evidence the acts and proceedings of the Supreme Court in special terms. But these minutes, *555registered in books or journals of the special terms, have relation to and are but continuations of the initial proceedings in the Supreme Court. Whether it be in Criminal Court No. i, or in Criminal Court No. 2, that the first proceedings on the indictment commenced, the record is connected and complete, though it terminates in either of the criminal courts. The whole proceeding transpires in one court; though for practical convenience and ready dispatch of business, the different jurisdictions of the Supreme Court are distributed to different special terms of the one central court.
This is in accordance with what has been held by the Supreme Court of the United States, in its construction of the statutory provisions to which we have referred, in relation to the organization of the Supreme Court of the District of Columbia.
In the case of the Metropolitan R. R. Co. v. Moore, 121 U. S., 558, 571, the Supreme Court of the United States, in discussing the question of the organization of the Supreme Court of this District, said:
“ But the act of March 3, 1863, to ‘ reorganize the courts in the District of Columbia and for other purposes/ (12 Stat, 762), was the introduction into the District of Columbia of a new organization of its judicial system. It established a single court, to be called the Supreme Court of the District of Columbia, having general jurisdiction in law and equity. It gave°to that court the same jurisdiction as was then possessed and exercised by the Circuit Court of the District of Columbia, and to the justices of the new court the powers and jurisdiction of the judges of the Circuit Court. It also gave to each of the justices of the court power to hold a District Court of the United States for the District of Columbia, with all the powers and jurisdiction of other district courts of the United States; and also to hold a criminal court for the trial of all crimps and offenses arising within the District, with the same powers and jurisdiction as was then possessed and exercised by the Criminal *556Court of the District of Columbia. All the courts, therefore, previously existing in the District of Columbia, as separate and independent tribunals, having special and diverse jurisdictions, were consolidated into the new Supreme Court of the District of Columbia.”
This decision was rendered at the October term of the Supreme Court of the United States, 1886, upon a case arising in this District since the present organization of the Supreme Court of the District of Columbia.
The arrangement of the Supreme Court, with a view to the convenience and dispatch of business, into general and special terms, was not intended in any manner to recognize the special terms as separate and independent courts; but simply as methods of distribution and dispatch of the business of the Supreme Court. And this was intended to be facilitated by the provision in the act of Congress of 1893, in allowing two special terms to be held at the same time, for the trial of criminal cases.
We perceive no ground whatever for the motion in arrest of judgment in this case; and the action of the court in overruling such motion, and in' passing judgment upon the verdict of the jury, must therefore be affirmed.

Judgment affirmed, and cause' remanded.